DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 and 7-21 are pending.  Claims 1, 7, 9, 11-13, 15-19 have been amended and claim 21 has been newly added.
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 11, and 13 are directed to a method of operating an electronic gaming system and an electronic gaming machine comprising a display device; an input device; a processor; and a memory device that stores a plurality of instructions, that when executed by the processor, cause the processor to selectively hide a monetary balance of a display device and to show a monetary balance on a mobile device.   
More specifically, regarding independent Claims 1, 11, and 13, none of the cited prior art discloses or teaches a display device to simultaneously display: a first image of a player-related monetary amount, a hide monetary balance input, and a show monetary balance on mobile device input which, in combination with other remaining claimed elements: (a) responsive to activation, via the input device, of the hide monetary balance input, cause the display device to simultaneously display a second image replacing the first image to make the player-related monetary amount less visible on the display device and a reveal monetary balance input replacing the display of the hide monetary 
The closest prior art of record, Aoki et al. (US 2014/0235327 A1) discloses an electronic gaming machine programmed with an auto-hide feature to transitioning a state of the player-related monetary information from a first state to a second state to cause the monetary or financial information of the game to be displayed more discretely (see Aoki ‘327, 003, 0039-0040).  Specifically, Aoki’s auto-hide feature is triggered upon the player touching contact points on the screen to make the monetary information to be displayed and more visible to the user. However, Aoki ‘327 does not fairly teach or suggest the simultaneously display on the display device of the electronic gaming machine: a player-related monetary amount, a hide monetary balance input, and a show monetary balance on mobile device input. 
Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1, 11, and 13 (along with their respective dependent Claims 2-5, 7-10, 12, and 14-21) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715